Citation Nr: 1222576	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  10-09 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1968 to January 1973.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's service-connection claims for a bilateral hearing loss disability and for tinnitus.  The Veteran disagreed with both of these determinations, and perfected an appeal as to both issues.

In August 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The Veteran recently submitted additional medical evidence to the Board with a waiver of initial RO jurisdiction.  The Board accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.


FINDINGS OF FACT

1.  The evidence of record is in equipoise as to whether the Veteran's current bilateral hearing loss disability is related to his active duty military service.

2.  The evidence of record is in equipoise as to whether the Veteran's current tinnitus is related to his active duty military service.






CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, a bilateral hearing loss disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1154(b) 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2.  Resolving the benefit of the doubt in the Veteran's favor, tinnitus was incurred in active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

A VCAA notice letter regarding the Veteran's hearing loss and tinnitus claims was sent to the Veteran in October 2009.  The Board need not discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the Veteran's claims.  Any potential error on the part of VA in complying with the provisions of the VCAA, or with any prior remand instructions pertaining to this issue, has essentially been rendered moot by the Board's grant of the benefit sought on appeal.  

The Board also notes the Veteran has been provided notice regarding degree of disability and effective date as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced VCAA letter.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2011).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, supra.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that his current bilateral hearing loss disability and tinnitus had their onset in active duty military service, and were caused by acoustic trauma sustained in performance of his duties in aviation support.     

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.

With respect to Hickson element (1), current disability, it is undisputed that the Veteran currently has a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  The September 2011 private treatment record notes a diagnosis of hearing loss and tinnitus.  Indeed, audiometric testing at the October 2009 VA audiological examination demonstrated that the Veteran had puretone threshold values over 40 decibels in the right and left ear.  See the October 2009 VA examination report, page 2; see also 38 C.F.R. § 3.385.  Bilateral hearing loss for VA purposes is established.  Accordingly, a current hearing loss disability and a diagnosis of tinnitus are demonstrated by the record.  Hickson element (1) is therefore satisfied as to both issues.

With respect to Hickson element (2), in-service disease or injury, the Board will separately address disease and injury.

Concerning in-service disease, the Veteran's service treatment records include no complaints of, or treatment for any hearing loss disability or tinnitus.  The Veteran's enlistment examination conducted in March 1968 note the following results:

Hertz
500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
15 (25)
10 (20)
0 (5)
LEFT
0 (15)
0 (10)
 10 (20)
15 (25)
30 (35)

The Board observes that service department audiometric readings measured in American Standards Association (ASA) unit must be converted s to International Standard Organization (ISO) units. The Board has converted the ASA units to ISO units in parentheses above. 

The Veteran's discharge examination conducted in December 1972 noted the following results:

Hertz
500
1000
2000
3000
4000
RIGHT
20
10
10
10
15
LEFT
25
15
15
15
25

The discharge examination also included a notation that the Veteran had high frequency hearing loss in his left ear.  As will be discussed below, the October 2009 VA examiner did not find that the Veteran's hearing loss had gotten worse more than 10 dB from his entrance to his exit physical at least at one of the ratable frequencies.  The examiner explained that according to the literature, one can expect a threshold change to vary from test to test for as much as 10 dB.  For a threshold shift to be considered a significant change, it must change more than 10 dB.  For these reasons, the examiner found that the Veteran's hearing had not changed more than 10 dB, and it was not as likely as not that there was a significant change in hearing. 

Concerning in-service injury, the Veteran asserts that he experienced acoustic trauma from exposure to noise while serving in aviation support.  During the August 2011 Board hearing, the Veteran testified to being exposed to M-14 fire, M-16 fire, noise from dummy grenades, M-60 fire, grenade launchers, generators, turbines, helicopters and jets and air generation equipment (huffers).  The Veteran's DD-214 confirms that his last duty assignment was at a naval air station.  His education and training shows that he was involved with mechanic duties.  It is highly likely that the Veteran was exposed to acoustic trauma from helicopter and jet engines in performance of his duties as a mechanic.  This is sufficient to satisfy Hickson element (2), in-service incurrence of injury. 

With respect to Hickson element (3), nexus or relationship, the October 2009 VA examiner concluded that it was not at least as likely as not that at least a portion of the Veteran's hearing loss and tinnitus were a result of noise exposure during his military service.  As noted above, the examiner explained that the Veteran's hearing had not gotten worse more than 10 dB from his entrance to his exit physical at least at one of the ratable frequencies and threshold tests can vary as much as 10 dB from test to test.  The examiner found that since the Veteran's hearing had not changed more than 10 dB, it was not as likely as not that there was a significant change in hearing, and it was not likely that the current hearing loss was from military noise exposure.  The examiner also found that normal hearing from the service strongly suggests any reported tinnitus was less likely to be from noise exposure in service.  Since the Veteran's hearing was normal at separation from service, it was less likely as not that the reported tinnitus was from military noise exposure.  The examiner concluded that the Veteran's tinnitus was more likely than not due to the existing hearing loss and /or noise exposure subsequent to service.   

In contrast to the VA examiner's opinion, the Veteran also submitted private treatment records from Dr. Z.  In a July 2011 treatment record, Dr. Z. noted that the Veteran was found to have high frequency hearing loss upon discharge from the military.  The physician explained that the Veteran served in the military prior to when the hearing conservation program began.  The Veteran served on the frontline and as a rifleman.  The Veteran currently complained of persistent tinnitus.  The physician opined that the Veteran had hearing loss and tinnitus that was directly a result of unprotected exposure to noise while on active duty and that the Veteran was exposed to hazardous noise prior to the hearing conservation program.

In September 2011, the physician, Dr. Z, was able to review the Veteran's service treatment records, including entrance and discharge examinations, before providing his opinion.  The physician noted that the Veteran was in a nonhazardous noise environment after discharge from the military and that the Veteran's post service audio examination revealed a threshold shift when compared to his induction audio examination dated in May 1968.  The physician explained that since the Veteran was exposed to noise during service without hearing protection, his hearing loss and tinnitus were a direct result of that exposure.

The Veteran's wife also submitted a statement explaining how the Veteran would not always hear her speak after he returned from Vietnam.   

The Board finds the evidence of record for and against the Veteran's claim to be, at the very least, in relative equipoise.  In reaching this conclusion, the Board observes that it is unclear if Dr. Z converted the Veteran's entrance examination findings into ISO units when comparing audiometric findings contained in the entrance examination to those recorded in the separation examination.  However, Dr. Z reviewed the pertinent findings and found a causal connection between an in-service noise exposure and current hearing loss and tinnitus disabilities.  While the VA examiner opined that there was no connection to service, she appears to base her opinion on the lack of audiometric findings consistent with a hearing loss disability.  However, the lack of such findings is not fatal in this case given the positive opinion proffered by Dr. Z.  See Hensley v. Brown, 5 Vet. App. 155, 158   (1993).

In light of the foregoing, the Board concludes that the evidence for, and the evidence against, the Veteran's claim is in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  Accordingly, the benefit-of-the-doubt rule is applicable in this case, and a relationship between the Veteran's current bilateral hearing loss disability and his active military service is established.  Hickson element (3) is therefore met, and the benefit sought on appeal is allowed.



ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


